Citation Nr: 1301556	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-18 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Basic eligibility to non-service-connected death pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990 and from January 1991 to March 1991.  He died in October 2005.  The Appellant is the Veteran's surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Appellant if further action is required on her part.


REMAND

The Board presently undertakes no review of the Appellant's claim. 

The Appellant requested a personal hearing, at the Cleveland RO, before a member of the Board on her May 2010 substantive appeal (VA Form 9).  A hearing was scheduled for October 2010, but the Appellant failed to appear.  However, she submitted an April 2012 written statement expressing her belief that the hearing had been cancelled by VA and not rescheduled; she requested another hearing.  

Pursuant to 38 C.F.R. § 20.702(d) (2012), when a claimant fails to appear for a scheduled hearing the case will proceed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  A motion for a new hearing date following a failure to appear must be in writing; must be submitted not more than 15 days following the original hearing date; and must set forth the reason, or reasons, for the failure to appear at the originally scheduled hearing and the reason, or reasons, why a timely request for postponement could not have been submitted.  38 C.F.R. § 20.702(d).

Here, the Appellant has indicated that she failed to appear at the scheduled hearing due to a mistaken belief that the hearing had been cancelled.  The Board finds that explanation constitutes good cause and addresses why she did not submit a motion for a new hearing date with the requisite 15 day time period.  While this case is in remand status, the Appellant must be afforded another opportunity to appear at a hearing before the Board at the Cleveland RO. 38 C.F.R. §§ 20.700(a) (2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Appellant for a hearing before the Board at the Cleveland RO at the earliest opportunity.  Notify her of the date, time, and location of this hearing.  Place a copy of the notification letter in the claims file.

2. If the hearing is held, ensure that a transcript of the proceedings is subsequently associated with the claims file.

3. If the Appellant withdraws her request for the hearing or does not appear on the date scheduled, document any such occurrence in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

